Citation Nr: 1624946	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for pseudofolliculitis barbae prior to June 11, 2013.

2.  Entitlement to a rating in excess of 60 percent for pseudofolliculitis barbae from June 11, 2013.

3.  Entitlement to an increased rating for left knee subluxation.

4.  Entitlement to an effective date earlier than October 28, 2015, for an increased evaluation for left knee subluxation.

5.  Entitlement to an effective date earlier than October 28, 2015, for an increased evaluation for left knee limitation of flexion.

6.  Entitlement to an effective date earlier than October 28, 2015, for an increased evaluation for left knee limitation of extension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to July 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, the matters of increased ratings for pseudofolliculitis barbae and left knee subluxation were remanded for additional development (by a Veterans Law Judge other than the undersigned).  A January 2016 rating decision subsequently increased the rating for left knee subluxation to 20 percent and granted separate ratings for left knee limitation of flexion, rated 20 percent, and left knee limitation of extension, rated 10 percent, each effective October 28, 2015.  These matters have now been assigned to the undersigned.

The issues of an increased rating for pseudofolliculitis barbae and entitlement to an earlier effective date for increased evaluations for left knee subluxation and left knee limitations of flexion and extension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is necessary.




FINDINGS OF FACT

1. In February 2016 correspondence, the Veteran stated that he was satisfied with the increased rating assigned from October 28, 2015, for left knee subluxation.

2.  From June 11, 2013, the Veteran's service-connected pseudofolliculitis barbae has required near continuous systemic corticosteroid therapy.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal with respect to the Veteran's claim seeking an increased rating for left knee subluxation.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 60 percent, and no higher, for service-connected pseudofolliculitis barbae have been met from June 11, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code (Code) 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in October 2007 and November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's pertinent VA and private treatment records have been secured.  The RO arranged for VA skin examinations in October 2007 and May 2012, and, pursuant to the Board's June 2015 remand, in October 2015.  The Board finds that the reports of those examinations are adequate for rating purposes as they include all findings necessary to decide the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.


Left Knee Subluxation

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

In the present case, the Veteran perfected an appeal as to the issue of entitlement to an increased rating for left knee subluxation.  In a February 2016 statement in support of claim, he stated that he was satisfied with the current rating for that disability and challenged only the effective date assigned (discussed in the remand section below).  As such, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for this portion of the Veteran's claim. Accordingly, the Board has no further jurisdiction to review an appeal with respect to an increased rating for left knee subluxation and the appeal must be dismissed.


Pseudofolliculitis Barbae from June 11, 2013

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R., Part 4. The  percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

When an unlisted condition is encountered it will be rated by analogy under the Code for a closely related disease or injury in which not only the functions affected but the anatomical location and symptoms are closely analogous.  38 C.F.R. § 4.20.

The Veteran contends that the severity of his service-connected pseudofolliculitis barbae warrants a compensable rating under 38 C.F.R. § 4.118, Code 7806.  There is no Code that specifically addresses pseudofolliculitis barbae; therefore, the Veteran's skin disability has been evaluated by analogy under Code 7806 for dermatitis or eczema.   

Under Code 7806, a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Code 7806.  A 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The types of systemic treatment that are compensable under Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs," but are instead available for "all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs."  Warren v. McDonald, No. 14-0282, 2014 WL 7239824 (Vet. App. Dec. 18, 2014).

A disability under Code 7806 may also be rated as disfigurement of the head, face, or neck (Code 7800), or scars (Code 7801-7805) depending on the predominant disability.  38 C.F.R. § 4.118.

In this case, VA treatment records show that desonide, a corticosteroid, was prescribed beginning on June 11, 2013 to treat his pseudofolliculitis barbae.  He was instructed to apply the medication to his beard once daily as needed.  A July 2015 VA treatment record shows that he was then instructed to apply a small amount to his beard twice a day.

Pursuant to the Board's remand, the RO arranged for a VA skin diseases examination in October 2015.  On examination, the VA examiner found that the Veteran has used desonide and clindamycin on a constant or near-constant basis for the past 12 months.

Based on the foregoing, the Board finds that a rating of 60 percent is warranted for the Veteran's service-connected pseudofolliculitis barbae from June 11, 2013, the date the Veteran's treatment records first show that he was prescribed "constant or near-constant systemic therapy such as corticosteroids[.]"  See 38 C.F.R. § 4.118, Code 7806.  While there is some question as to whether the Veteran was initially instructed to apply desonide to his pseudofolliculitis barbae on a "constant or near constant" basis, the Board finds that the evidence is in relative equipoise.  Accordingly, and resolving reasonable doubt in his favor (as required), a disability rating of 60 percent is warranted from June 11, 2013, which is the maximum possible rating under Code 7806.

A disability under Code 7806 may also be rated as disfigurement of the head, face, or neck (Code 7800), or scars (Code 7801-7805), or based on impairment of function.  See 38 C.F.R. § 4.118.  The Board finds that while the record reflects that the Veteran has some bumps on his face, his predominant skin disability most closely approximates a rating based on dermatitis and eczema under Code 7806, and is appropriately rated based on near constant systemic corticosteroid treatment. 

In this case, because disabilities under Code 7806 are to be rated either as dermatitis or rated as a disfigurement of the head, face, or neck, or rated as scars, "depending on the predominant disability," the Board finds that the Veteran may not receive other ratings for the service-connected pseudofolliculitis barbae in addition to the currently-assigned 60 percent rating under Code 7806.  See 38 C.F.R. § 4.118 (Schedule of Ratings - Skin).  

Additionally, the Veteran is not shown to have benign neoplasms on the skin, or impairment of function due to the skin disability.  He is also not shown to have disfigurement of head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears, cheeks (lips), or with six or more characteristics of disfigurement so as to warrant a higher rating of 80 percent under Code 7800.  Based on the foregoing, the Board finds a disability rating in excess of 60 percent for the skin disability is not warranted from June 11, 2013. 

In this regard, the Board notes that it is remanding the matter of an effective date prior to June 11, 2013, for a compensable rating for pseudofolliculitis barbae.

The Board has also considered whether referral of this issue for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (establishing that an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture that application of the regular schedular standards is impractical).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Veteran's pseudofolliculitis barbae manifests with the need for frequent treatment with systemic medication, which is captured by Code 7806's criteria.  There is no allegation or evidence in the record that the frequency, severity, or type of symptoms present a unique or exceptional disability picture or cause additional impairment that is not captured by the rating schedule criteria.  Therefore, the Board finds that the Veteran's disability picture is contemplated by and adequately assessed by the rating schedule and referral for extraschedular consideration is not warranted.

Finally, the Veteran was granted a total disability rating based on unemployability (TDIU) by a November 2015 rating decision, and has not expressed disagreement with the effective date of the award.  Therefore, the matter of entitlement to a TDIU rating is moot.


ORDER

The appeal seeking an increased rating for left knee subluxation is dismissed.

A 60 percent rating for pseudofolliculitis barbae is granted from June 11, 2015, subject to the regulations governing payment of monetary awards.


REMAND

The Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the remaining claims.


Increased Rating for Pseudofolliculitis Barbae prior to June 11, 2013

Throughout the course of this appeal, the Veteran has been prescribed multiple medications to treat his pseudofolliculitis barbae, including clindamycin, Minocin, miconazole, minocycline, and tretinoin.

Code 7806 provides for compensable ratings (10, 30, and 60 percent) if a veteran's dermatitis or eczema (or in this case, pseudofolliculitis barbae) requires "systemic therapy such as corticosteroids or other immunosuppressive drugs."  Specifically, a 10 percent rating is warranted for intermittent systemic therapy, a 30 percent rating is warranted for systemic therapy required for a total duration of six weeks or more, but not constantly, during a 12-month period, and a 60 percent rating is warranted for constant or near-constant systemic therapy.

As noted earlier, the compensable systemic treatments under Code 7806 include "all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs."  Warren, 2014 WL 7239824 (first emphasis added).  Accordingly, the Board finds that a medical opinion is necessary to determine whether the prescription medications which the Veteran takes to treat his service-connected pseudofolliculitis barbae are "like or similar to" corticosteroids or other immunosuppressive drugs.
Earlier Effective Date

A January 2016 rating decision increased the Veteran's rating for left knee subluxation to 20 percent and granted separate ratings for left knee limitation of flexion, rated 20 percent, and left knee limitation of extension, rated 10 percent, each effective October 28, 2015.  In February 2016 correspondence, the Veteran expressed satisfaction with the ratings but challenged the effective date assigned for the increases.  The Board construes this statement as a notice of disagreement for the effective date assigned.   The AOJ has not issued a statement of the case (SOC) in these matters.  Under 38 C.F.R. § 19.26(d), an SOC must be issued in response to a timely and appropriate NOD (unless the matter is otherwise resolved).  Accordingly, the Board is required to remand these issues for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  [These matters are not now fully before the Board, and will be so only if the Veteran timely files a substantive appeal after an SOC is issued.]

Accordingly, the case is REMANDED for the following:

1. The AOJ must issue an SOC addressing the matters of an earlier effective date for left knee subluxation and left knee limitations of flexion and extension.  The Veteran and his representative should be advised of the time limit for perfecting an appeal in these matters, and be afforded opportunity to do so.  If that occurs, these matters should also be returned to the Board for appellate review.

2. The AOJ should forward the Veteran's record to a dermatologist for review and a medical opinion regarding the nature of the prescribed medications the Veteran takes to treat his service-connected pseudofolliculitis barbae. [If another examination is needed for the opinion sought, it should be arranged.] The Veteran's entire record must be reviewed by the examiner. Based on review of the record, the examiner should provide opinions that respond to the following:

(a)  The Veteran has been prescribed several medications to treat his service-connected pseudofolliculitis barbae, including, but not limited to, clindamycin, Minocin, miconazole, minocycline, and tretinoin.  Please opine as to whether each medication is like or similar to corticosteroids or other immunosuppressive drugs.

(b) For any of the above medications that are considered to be like or similar to corticosteroids or other immunosuppressive drugs, please address whether the Veteran requires such medication (i) on an intermittent basis; (ii) for a total duration of six weeks or more, but not constantly, during the past 12-month period; or (iii) on a constant or near-constant basis.

3.  The AOJ should then review the record and re-adjudicate the claim seeking an increased evaluation for pseudofolliculitis barbae prior to June 11, 2013.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


